Filed 07/08/19                                                                                         Case 16-10015                                     Doc 619



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Debtor and Debtor-in-Possession
                                                                        SOUTHERN INYO HEALTHCARE DISTRICT
                                                                      7

                                                                      8                        UNITED STATES BANKRUPTCY COURT

                                                                      9                          EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                   FRESNO DIVISION

                                                                     11 In re                                      Case No. 1:16-bk-10015-FEC
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 SOUTHERN INYO HEALTHCARE                   Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT,
                                                                     13
                                                                                  Debtor.                          WGG-2
                                                                     14
                                Tel 714-966-1000




                                                                     15                                            DEBTOR'S OBJECTION TO PROOF OF
                                                                                                                   CLAIM 48-1 FILED BY TULARE LOCAL
                                                                     16                                            HEALTHCARE DISTRICT

                                                                     17                                            Hearing:
                                                                                                                   Date:    August 28, 2019
                                                                     18                                            Time: 1:30 p.m.
                                                                                                                   Place: Dept. A, Ctrm. 11
                                                                     19                                                     U.S. Bankruptcy Court
                                                                                                                            2500 Tulare Street
                                                                     20                                                     Fresno, CA 93721

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1222426.1                                                       OBJECTION TO CLAIM
Filed 07/08/19                                                                                              Case 16-10015                                             Doc 619



                                                                      1           TO THE HONORABLE FREDERICK E. CLEMENT, UNITED STATES
                                                                      2 BANKRUPTCY JUDGE AND ALL PARTIES IN INTEREST:

                                                                      3           Southern Inyo Healthcare District ("Debtor" or "Debtor-in-Possession") hereby files

                                                                      4 this Objection to Proof of Claim 48-1 Filed by Tulare Local Healthcare District

                                                                      5 ("Objection").

                                                                      6           Debtor filed a voluntary chapter 9 petition on January 4, 2016. The deadline to file

                                                                      7 claims was set for September 30, 2016, by order of the Court entered August 16, 2016

                                                                      8 [Dkt. 216].

                                                                      9           Proof of Claim 48-1 ("Claim") was filed November 6, 2017, by Tulare Local

                                                                     10 Healthcare District ("Claimant"). See Exhibit A. The Claim asserts an unsecured claim in

                                                                     11 the amount of $2,500,000.00. The Claim states that the basis of the $2,500,000.00
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 unsecured claim is "Recent disclosures of improper transfers by Healthcare Conglomerate
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Associates of Tulare Local Healthcare District assets and money to Southern Inyo

                                                                     14 Healthcare District." No supporting documentation accompanies the Claim.
                                Tel 714-966-1000




                                                                     15           Federal Rule of Bankruptcy Procedure 3001(f) provides in relevant part

                                                                     16                  A proof of claim executed and filed in accordance with these
                                                                                         rules shall constitute prima facie evidence of the validity of the
                                                                     17                  amount of the claim.

                                                                     18 Section 502(a) of the Bankruptcy Code also provides that “[a] claim or interest proof of

                                                                     19 which is filed under section 501 of this title, is deemed allowed, unless a party in interest .

                                                                     20 . . objects.” 11 U.S.C. § 502(a). A claim will not be allowed to the extent that the claim is

                                                                     21 “unenforceable against the debtor and property of the debtor, under any agreement or

                                                                     22 applicable law for a reason other than because such claim is contingent or unmatured . . .

                                                                     23 .” 11 U.S.C. § 502(b)(1). The claimant must establish by a preponderance of the

                                                                     24 evidence that its claim should be allowed. The ultimate burden of persuasion is on the

                                                                     25 claimant. See Lundell v. Anchor Construction Specialists, Inc. (In re Lundell), 223 F.3d

                                                                     26 1035, 1039 (9th Cir. 2000); Bitters v. Networks Elec. Corp. (In re Networks Elec. Corp.),

                                                                     27 195 B.R. 92, 96 (B.A.P. 9th Cir. 1996).

                                                                     28           Although lack of supporting documentation is insufficient on its own to warrant a
                                                                          1222426.1                                       2                          OBJECTION TO CLAIM
Filed 07/08/19                                                                                              Case 16-10015                                             Doc 619



                                                                      1 claim objection, creditors have the obligation to provide information at the request of a

                                                                      2 debtor, and such request can come in the form of a claims objection. In re Heath, 331

                                                                      3 B.R. 424 (9th Cir. 2005). Despite a lack of supporting documentation being insufficient on

                                                                      4 its own to warrant a claim objection, a proof of claim filed without sufficient documentation

                                                                      5 does lack prima facie validity. In re Campbell, 336 B.R. 430 (9th Cir. 2005). When a proof

                                                                      6 of claim lacks prima facie validity, any objection that raises a legal or factual ground to

                                                                      7 disallow the claim will likely prevail absent adequate response by the creditor. Id. In both

                                                                      8 Heath and Campbell, the court relied upon the fact that the debtor had listed the claim of

                                                                      9 the creditor, and so the objection to claim stating that there was simply insufficient

                                                                     10 documentation fell upon deaf ears since the debtor had already admitted that a claim

                                                                     11 existed. Here, the Debtor has not listed any claim or liability owed to Tulare.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           Debtor disputes the Claim and asserts that it is not liable for the Claim on the basis
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 provided. Since there is no documentation evidencing the Claim, Claimant has failed to

                                                                     14 meet its burden that the Claim should be allowed. There does not appear to be any basis
                                Tel 714-966-1000




                                                                     15 for the Claim. Additionally, the Claim was filed after the claims bar date, and there does

                                                                     16 not appear to be any determination by this Court that the deadline should be extended.

                                                                     17 Debtor should not be required to "prove a negative" with respect to the Claim. Absent

                                                                     18 additional documentation, Debtor respectfully requests this Court disallow the Claim.

                                                                     19

                                                                     20 Dated: July 8, 2019                                  WEILAND GOLDEN GOODRICH

                                                                     21                                                      By:   /s/ Jeffrey I. Golden
                                                                                                                                   Jeffrey I. Golden
                                                                     22                                                       Attorneys for Debtor and
                                                                                                                              Debtor-in-Possession
                                                                     23                                                       Southern Inyo Healthcare District
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1222426.1                                      3                         OBJECTION TO CLAIM
Filed 07/08/19                                                                                               Case 16-10015                                               Doc 619



                                                                      1                            DECLARATION OF JEFFREY I. GOLDEN
                                                                      2

                                                                      3           I, Jeffrey I. Golden, declare as follows:

                                                                      4           1.     I am an attorney at law duly licensed to practice in the Courts of California

                                                                      5 and the Eastern District of California. I am a partner in the law firm of Weiland Golden

                                                                      6 Goodrich, counsel of record for Southern Inyo Healthcare District ("Debtor" or "Debtor-in-

                                                                      7 Possession"). I am submitting this Declaration in support of the Debtor's Objection to

                                                                      8 Proof of Claim 48-1 Filed by Tulare Local Healthcare District ("Objection"). All capitalized

                                                                      9 terms in the Objection are incorporated herein by this reference. The following is within

                                                                     10 my own personal knowledge, except as otherwise noted, and if called as a witness, I

                                                                     11 could and would testify competently testify with respect thereto.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           2.     On November 6, 2017, Tulare Local Healthcare District filed Proof of Claim
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 48-1 ("Claim") asserting an unsecured claim of $2,500,000.00. A true and correct copy of

                                                                     14 the claim is attached hereto as Exhibit A.
                                Tel 714-966-1000




                                                                     15           3.     The Claim contains no documentation that supports the amount or validity of

                                                                     16 the Claim.

                                                                     17           I declare under penalty of perjury that the foregoing is true and correct.

                                                                     18           Executed on this 8th day of July, 2019, at Costa Mesa, California.

                                                                     19

                                                                     20                                                                 /s/ Jeffrey I. Golden
                                                                                                                                          Jeffrey I. Golden
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1222426.1                                       4                         OBJECTION TO CLAIM
Filed 07/08/19     Case 16-10015   Doc 619




                 EXHIBIT A
Filed 07/08/19         Case 16-10015            Doc 619

    Filed 11/06/17      Case 16-10015     Claim 48-1




                     EXHIBIT A   PAGE 5
Filed 07/08/19         Case 16-10015            Doc 619

    Filed 11/06/17      Case 16-10015     Claim 48-1




                     EXHIBIT A   PAGE 6
Filed 07/08/19         Case 16-10015            Doc 619

    Filed 11/06/17      Case 16-10015     Claim 48-1




                     EXHIBIT A   PAGE 7
